Citation Nr: 0610653	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-08 777	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than July 18, 
2000, for the assignment of separate ratings of 10 percent 
for varicose veins of each lower extremity. 
 
2.  Entitlement to an increased rating for right lower 
extremity varicose veins. 
 
3.  Entitlement to an increased rating for left lower 
extremity varicose veins.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to July 
1951.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2001 
rating decision of the VA Regional Office (RO) in Wichita, 
Kansas that denied service connection for disabilities that 
included an effective earlier than July 18, 2000 for the 
assignment of 10 percent ratings for each lower extremity.  
The case was remanded for additional development in October 
2003.

An August 2004 Board decision denied other matters on appeal 
that included entitlement to increased ratings for varicose 
veins of the right and left lower extremities and remanded 
the issue of an earlier effective date for further 
development.

The veteran filed another claim for increased ratings for 
bilateral varicose veins with the submission of 
correspondence received in August 2004.  A rating 
determination dated in December 2004 denied an increased 
rating for varicose veins of each lower extremity and an 
appeal ensued.  (Consideration of the increased rating claims 
is deferred pending completion of the development sought in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a November 1967 rating decision, a 10 percent rating 
for bilateral varicose veins was confirmed and continued.  
The appellant was notified of the decision, but did not 
initiate an appeal.

2.  Following the 1967 decision, a claim for increase was not 
received until July 18, 2000.  


CONCLUSION OF LAW

A separate rating of 10 percent for varicose veins of each 
leg is warranted from July 18, 1999. 38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.114 (a)(3), 3.400, 
§ 4.104, Diagnostic Code 7120 (as in effect prior to and from 
January 12, 1998) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to an effective date 
earlier than July 18, 2000 for the assignment of separate 10 
percent ratings for each lower extremity affected by varicose 
veins.

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought.  These discussions also served to inform him 
of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
December 2003, and September 2004, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim for an earlier effective date, what medical and 
other evidence the RO needed from him, what information or 
evidence he could provide in support of the claim, and what 
evidence VA would try to obtain on his behalf.  He was also 
advised to submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b) (2005).

Although sufficient notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim in this instance.  The case was 
remanded for further development in this regard and no 
additional evidence has been received.  Neither the appellant 
nor his representative has indicated or alluded to any 
outstanding evidence that has not been retrieved.  Under the 
circumstances, the Board finds that further assistance with 
respect to the claim for an earlier effective date is not 
required.  See 38 U.S.C.A. § 5103A(a)(2).  

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110 (a) and (b) (2) 
(West 2002 & Supp. 2005), and 38 C.F.R. § 3.400 (o) (2005).  
The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for an award of increased compensation 
will be the date of receipt of claim or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400 (o) (1).  An 
exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date." 38 U.S.C.A. § 5110 (b) (2). See 38 C.F.R. § 3.400 
(o) (2).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2005).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 provides as follows: (a) any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Id.

Further, under 38 C.F.R. § 3.157 (b) (1) (2005), an informal 
claim may consist of a VA report of examination or 
hospitalization.  Under this regulatory provision, the date 
of the VA outpatient examination or hospital admission will 
be accepted as the date of receipt of a claim if such a 
report relates to examination or treatment of a disability 
for which service connection has previously been established.  
Id.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2005).

The record reflects that service connection for mild 
bilateral varicose veins was granted by rating action dated 
in August 1963.  A 10 percent disability evaluation was 
assigned from the date of claim received in June 1963.  A 
claim for increase was denied in November 1967 and no appeal 
was initiated by the claimant.  A claim for increased rating 
was most recently received on July 18, 2000.

The appellant's varicose vein disability is evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005).  The Board points that the 
criteria for evaluating this disability were changed and new 
regulations became effective on January 12, 1998.  Under the 
criteria in effect prior to January 12, 1998, both unilateral 
and bilateral varicose veins warranted a noncompensable 
rating when mild, or with no symptoms.  A 10 percent rating 
was warranted for moderate unilateral or bilateral varicose 
veins with varicosities of the superficial veins below the 
knees, with symptoms of pain and cramping on exertion.  

Under the criteria that became effective on January 12, 1998, 
a noncompensable rating is assigned when varicose veins are 
asymptomatic with palpable varicosities.  A 10 percent rating 
is assigned when there is intermittent edema of an extremity 
or aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  A note following Diagnostic Code 
7120 provides that the foregoing evaluations were for 
involvement of a single extremity.  If more than one 
extremity was involved, each involved extremity was to be 
evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  See 62 Fed. Reg. 65207 
(Dec. 11, 1997).  The Board thus points out that prior to 
January 12, 1998, separate ratings were not provided for 
varicose veins of each lower extremity.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a) (2005).  In no event shall the increase be 
retroactive for more than one year from the date of 
application for the increase or the date of administrative 
determination, whichever is earlier. See 38 U.S.C.A. 
§ 5110(g).  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3) (2005).

The Board finds that the regulatory precepts of 38 C.F.R. 
§ 3.114(a)(3) are applicable to the facts of the instant 
case.  Here, the evidence reflects that a claim for an 
increased rating for the service-connected varicose veins was 
received on July 18, 2000.  Prior to such, there had been no 
claim, either formal or informal, and no information in the 
record pertaining to the status of his varicose veins since a 
VA examination in 1967.  However, since the veteran's claim 
was reviewed more than one year after the effective date of 
the change in the regulation that occurred on January 12, 
1998, VA is authorized to assign an effective date one year 
prior to the date of receipt of the claim - in this case July 
18, 1999.  

The relevant regulations have thus been applied to the 
veteran's greatest advantage in assigning an effective date 
of July, 18, 1999 for the grant of separate 10 percent 
ratings for each lower extremity affected by varicose veins.  
Although medical evidence is not available specifically 
showing that the new criteria were met as to each lower 
extremity as of July 1999, the Board notes that the veteran 
had been previously awarded the 10 percent rating on account 
of bilateral involvement, which strongly suggested that the 
veteran in fact met the criteria for each leg.  Given that 
the old criteria required symptoms of pain and cramping, and 
the new criteria required problems such as aching and fatigue 
(which are very similar to the pain and cramping described in 
the old criteria), the Board finds that the veteran most 
likely satisfied the criteria for a 10 percent rating for 
each lower extremity as of July 18, 1999.  Under the facts 
presented here, an effective date of July 18, 1999, is 
warranted based on application of 38 C.F.R. § 3.114, but no 
earlier because no claim was filed prior to July 18, 2000.


ORDER

An effective date of July 18, 1999, is granted for the award 
of separate ratings of 10 percent for varicose veins of each 
lower extremity.


REMAND

The Board observes that in correspondence to VA dated in 
August 2004 that was accepted as another claim for a higher 
rating, it was indicated that repeat vein stripping was 
recommended to alleviate symptoms associated with the 
veteran's service-connected varicose vein disability.  Such 
evidence suggests that the appellant's varicose veins have 
increased in severity.  The record reflects that the veteran 
last had a VA examination for compensation and pension 
purposes in this regard in March 2004.  He is entitled to a 
new VA examination where there is suggestion that the 
condition has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). Accordingly, a VA examination of the 
veins that addresses the pertinent rating criteria should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected varicose veins 
within the last two years.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
by the veteran that have not been 
previously secured, and associate them 
with the claims folder.

2.  The veteran should be given notice 
under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
2002)) in accordance with the elements 
of notice as required by Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), including notice as to 
the criteria for assignment of 
effective dates.

3.  The veteran should be afforded a VA 
examination to determine the extent of 
disability caused by the service-
connected varicose veins.  The claims 
files, including a copy of this remand, 
must be made available to the examining 
physician prior to the evaluation.  All 
necessary studies should be performed 
and pertinent clinical findings should 
be reported in detail.

The examiner should indicate the 
presence or absence of ulceration 
(persistent or intermittent), 
subcutaneous induration, stasis 
pigmentation, eczema, or edema.  If 
edema and/or ulceration are present, 
the examiner should indicate if they 
are persistent or intermittent; and, if 
there is massive board-like edema with 
constant pain at rest.  It should be 
noted whether any edema is relieved 
completely by elevation or compression 
stockings.  The examiner should state 
whether pressure stockings are worn.  
Such findings should be made with 
respect to each lower extremity.  The 
rationale for all opinions should be 
provided.

4.  The RO should ensure that the 
medical report requested above complies 
with this remand.  If the report is 
insufficient, or if any requested 
action is not undertaken or is 
deficient, it should be returned to the 
examiner for necessary corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the appellant 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, 
the claims folder should be returned to 
the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


